Citation Nr: 1231547	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as chronic right ankle sprain.

2.  Entitlement to service connection for a left ankle disability, claimed as left ankle fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran had active service from January 1971 to January 1973 and from November 1982 to September 1992, as well as service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2010, the Board opened the claims for service connection for right ankle and left ankle disabilities and then remanded the appeals for additional development.  

The issue of service connection for posttraumatic stress disability (PTSD) has been raised by the record (January 2009 submission of evidence within one year of the July 2008 rating decision denying service connection for PTSD (see 38 C.F.R. § 3.156(b)), but has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability that had its onset in service or was not caused or aggravated by the Veteran's active military service. 

2.  The Veteran does not have a current left ankle disability that had its onset in service or was not caused or aggravated by the Veteran's active military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of letters dated in May 2005 and November 2005.  The Veteran was notified of the evidence needed to substantiate his claims for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  The notice requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim), was satisfied by means of a March 2006 letter, dated after the initial adjudication.  The Veteran's claims were then readjudicated in the March 2007 statement of the case.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records for his active service from the 1980's to early 1990's, records pertaining to Guard service in the 1990's, and VA outpatient treatment records have been obtained and associated with the claims file.  Despite several searches, the RO was not able to locate and add to the record the Veteran's service treatment reports from his initial enlistment from 1971 to 1973.  The Veteran was informed and reported he had no such records.  See Formal Finding of Unavailability, June 2006, February 2007, September 2007, and December 2011.  As well, the Veteran reported inpatient treatment at service hospitals in 1971 in Germany and Texas.  The RO was not able to obtain these additional records, though records from the Indiana National Guard for the Veteran's service from 1993 to 1995 were obtained and added to the record.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the Veteran was afforded a VA examination in September 2010, which was supplemented by an addendum in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the right ankle disability and left ankle disability.  The Board acknowledges the representative's Informal Hearing Presentation in which the representative argued that the Veteran should be afforded another examination because the Veteran reported symptoms and the examiner noted those reported symptoms in the report.  However, that the Veteran reported the same symptoms (pain and tenderness) to the VA examiner that he has reported elsewhere throughout the record does not render the VA examiner's opinion that there was no identified pathology inadequate or insufficient.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met with regard to the right ankle and left ankle claims.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examinations and opinions are thorough and supported by the record.  The examinations and opinions are therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  See 38 U.S.C.A. § 5103A(d); Stegall, supra; McLendon, 20 Vet. App. at 84-86 (2006).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any other error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

The Court has also found that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Likewise, a mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez; LeShore v. Brown, 
8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Right Ankle Disability and Left Ankle Disability

Factual Background & Analysis

The Veteran contends that he injured both his right ankle and left ankle while in service from 1971 to 1972 while on field duty in Germany and while performing a funeral detail when stationed in Texas.  In support of his claim, the Veteran reported during his last tour of duty, he had a profile that limited him to running on grass and he submitted lay statements from friends who knew him in 1972 when he was in service and remembered that he sustained some injury that necessitated his use of crutches, though neither statement identified which extremity or joint.

Again, the service treatment reports from the Veteran's first period of enlistment, from 1971 to 1973, have not been found.  The Report of Physical Examination dated in February 1982 is of record.  The lower extremities were found to be clinically normal, though the examiner noted his bilateral knees were painful.  The February 1982 Report of Medical History bears negative responses to questions regarding bone, joint, or other deformity, lameness, and foot trouble.  In November 1983, the Veteran sought treatment for left calf pain and the report does not include any reference to the left ankle.  In June 1984 he complained about hitting his left thigh, and again the record is silent about the ankle.  In June 1986 he sought treatment for bug bites on the left ankle and the treatment report is entirely regarding the bites and their appearance and treatment.  

In March 1987 the Veteran sought treatment on numerous occasions at the orthopedic clinic in the service hospital in Augsburg, Germany, for his thumb fracture (now service-connected).  The Board takes note of this record of treatment because the presence of these service hospital treatment records is evidence that treatment reports from this service hospital made it into the Veteran's service treatment records for the 1982 to 1992 service period.  Further, the Board takes note of the numerous requests for treatment for the now service-connected thumb fracture and rib fracture disabilities because the Veteran's behavior of repeatedly seeking out medical treatment for recurring pain, to the extent of undergoing surgery, is evidence before the Board of his knowledge and ability to seek medical attention and to obtain medical attention for continuous symptoms of pain and discomfort.  Because of this demonstrated behavior of seeking out medical attention for symptoms of pain and discomfort, the Board can infer that he did not experience pain and discomfort about disabilities or injuries about which he did not complain.  

The Veteran underwent Reports of Physical Examinations in September 1987 and February 1989 and in both the lower extremities were found to be clinically normal.  In March 1990 he sought emergency room treatment for twisting his right ankle that day while walking.  There was no mention of the left ankle.  The Veteran reported a history of repeated injuries to the same (right) ankle several times in the past.  The provisional diagnosis was right ankle sprain with soft tissue injury, rule out fracture.  He was directed to the orthopedic clinic.  At the orthopedic clinic, an X-ray study indicated an old lateral avulsion; however the assessment reached was of a grade I ankle sprain.  The Veteran received a temporary profile, with an expiration date in one month for the right ankle sprain.  In late April 1990 the Veteran sought follow-up treatment.  The clinician noted one month had passed since the trauma and that there was ankle pain.  The clinician assessed right ankle mild chronic pain.  The Veteran was directed to return in three to four weeks as needed.  There were no further references to or requests for treatment for a right ankle sprain and no reports regarding a left ankle.  There is a March 1992 temporary profile of record that requires the Veteran to run on soft surfaces; however the profile pertained to the medical condition of intrapatellar tendonitis of both knees.  Again, there was no mention of either ankle on this March 1992 temporary profile.  

In April 1992 the Veteran underwent a Report of Physical Examination for the purpose of separation.  The lower extremities were found to be clinically normal.  The April 1992 Report of Medical History bore negative responses to the queries regarding lameness, bone, joint or other deformity, and foot trouble.  

Therefore, in consideration of the lack of any complaints and requests for treatment regarding any symptoms regarding the left ankle and the singular complaint regarding the right ankle, then assessed as a grade I right ankle sprain that received no follow-up evaluations after April 1990, the Board finds that the Veteran did not incur a right ankle disability or a left ankle disability in active service and did not experience continuous symptoms of a right ankle or left ankle disability in active service.  

The Board finds that the Veteran did not experience continuous symptoms of a left or right ankle disability post service.   In September 1992 the Veteran submitted his original claim seeking service connection for a right ankle sprain.  In January 1993 he was afforded a VA general examination.  The Veteran reported he had a history of recurrent left ankle fractures.  His left ankle was examined and found to be within normal limits.  The examiner assessed a history of recurrent left ankle sprains.  From 1993 to 1996 the Veteran was a member of the Indiana National Guard.  The Guard treatment records included the April 1992 separation Report of Physical Examination and Medical History, reviewed above, and an October 1994 Report of Physical Examination.  The October 1994 Physical Examination also found the lower extremities within normal limits and the accompanying October 1994 Report of Medical History included the same negative responses to the queries about lameness, foot trouble, and bone, joint, or other deformity.  

Finally, the Veteran sought VA treatment in August 2004, reporting he had sprained his left ankle that previous weekend.  The clinician assessed left ankle sprain and recommended he return in three to four months.  There is no follow-up evaluation of record.  He submitted the current claim in March 2005.  He reported to VA clinicians in August 2005 that he had had multiple ankle sprains in service, that his ankles felt weak, and that in service he had had to run on grass because of his ankles.  The Veteran reported ankle pain and the August 2005 clinician noted the bilateral ankles were tender to palpation.  The August 2005 VA clinician assessed bilateral ankle pain.  He reported bilateral ankle pain again in February 2006 pain management consultation; the clinician noted a history of ankle sprain.  In September 2006 the Veteran underwent a bilateral ankle X-ray study.  Bony structure was intact and normally aligned, though an eight millimeter corticated bony fragment was seen at the tip of the right lateral malleolus.  The clinician interpreted this could be an old un-united fracture fragment or simply an assessory ocssicle.  In November 2006, the VA clinician assessed old injury, right ankle, stable.  

In February 2007, the Veteran had a podiatry consultation.  He complained of pain in the right foot for many years.  He reported injurying his right ankle in 1971, 1980, and 1988 and since then experienced pain in the right heel area.  The clinician observed pain with palpation to the medial aspect of the right heel at the level of the subtalar joint.  The clinician reviewed the X-ray and found it was a questionable possible for an old fracture of the posterior talus.  The orthopedic clinician assessed possible old talar fracture and osteoarthritis. 

In September 2010 the Veteran was afforded a VA joints examination.  The examiner reviewed the claims file and noted the in-service treatments and X-ray studies listed above.  The Veteran reported having twisted both his right and left ankle while on a funeral detail in October 1972.  Though the Veteran reported several symptoms that included stiffness and instability, upon objective examination, the examiner found only tenderness and guarding of movement in the right and left ankles.  An X-ray of the left ankle found no change from the 2006 X-ray.  There were no fractures or dislocations.  A minimal dorsal calcaneal spur was present and a two millimeter calcification caudal to the calcaneus involving the heel, which could have been secondary soft tissue calcification, though a foreign body could not be excluded.  The left ankle bone and soft tissue was otherwise normal.  The X-ray of the right ankle was likewise unchanged from the 2006 X-ray.  The clinician noted the well corticated bone density adjacent to the tip of the lateral malleolus, but the clinician opined this most likely was a normal variation from accessory ossicle, though old trauma could not be excluded.  Likewise a small doral spur was present.  As well, the bone and tissue were otherwise within normal limits.  The VA examiner assessed a history of right ankle sprain and a history of left ankle sprain, and stated that he did not find a right ankle or left ankle disability.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations, and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The November 2010 VA examination was conducted specifically to determine the nature and etiology of any right ankle and left ankle disabilities and was conducted by an examiner who both reviewed the claims file and took the Veteran's subjective history, which included the most recent report of twisting both the left and right ankle during apparently one funeral detail in October 1972.  This examiner reviewed the X-ray taken in 2010 and compared it to the 2006 X-ray (previously reviewed as evidence of a "possible" old talar fracture in February 2007).  The 2010 VA examiner found right ankle X-ray demonstrated a normal variation from accessory ossicle, though an old trauma could not be excluded.  Even this identified bone the VA examiner did not assess as a disability or a pathology.

The Board therefore finds that that the November 2010 VA examination findings of no left ankle disability and no right ankle disability are entitled to more weight than the previous speculations of VA clinicians.  No X-ray study demonstrated osteoarthritis, despite that assessment in February 2007.  Though the Veteran reported bilateral ankle pain, pain alone without an identified pathology, is not a disability.  An assessment of a "possible" old (right) talar fracture, also noted in the February 2007 orthopedic consultation, is not probative, as possible means as well possibly not, and the Board cannot reach a finding based upon speculation.  Noting the thoroughness of the VA examination, the Board finds that the September 2010 VA examiner's findings to have substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

As well, the Veteran has been inconsistent in his statements as to how and which ankle he injured in service.  When he submitted his claim, he reported he injured his ankles in the field in Germany and while on a funeral detail, between 1971 and 1972.  In contrast, he reported to the orthopedic clinician in February 2007 that he injured his right ankle in 1971, 1980 (when the Veteran was not in service), and 1988 and made no mention of the left ankle at all.  Yet, he reported to the 2010 examiner that he twisted both the right and left ankle in one month and year, October 1972, while on a funeral detail.  Further, these multiple accounts of injury are difficult to reconcile with the years of negative responses to queries on Reports of Medical History on which the Veteran regularly denied having a history of foot trouble, lameness, and bone or joint deformity and multiple assessments of clinically normal lower extremities.  The two statements by friends and family as submitted in April 2006 are so vague as to have little probative value, as neither identified for which extremity the Veteran needed the crutches or that it was his ankles that were injured at all.    

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have a current assessment of a right ankle disability or a left ankle disability, and has not had such an assessment at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of the a claimed right and left ankle disability.   

The Veteran has stated that he has a right ankle disability and a left ankle disability that he believes is related to service.  The Board finds the Veteran's statements that he has a right ankle and left ankle disability not to be competent.  While the Veteran, as a lay person, is competent to report on symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds he is not competent to provide a diagnosis of a right ankle or left ankle disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; see Buchanan, supra; see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

As noted above, the September 2010 VA examination, even as supplemented with the November 2011 addendum, found no right ankle or left ankle disability.  As the Veteran has not had an assessed pathology of the right ankle or left ankle at any time during the pendency of his claim, the claim must be denied.  Based on the lack of a current assessment of a right ankle and a left ankle disability, the Board finds that a preponderance of the evidence is against the claims for service connection.  As the preponderance of the evidence is against the claims of service connection, there is no doubt to be resolved in the Veteran's favor, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


